PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                           Report on Offender Under Supervision

Name of Offender: Patrick Porter                              Case Number: A-08-CR-476(7)SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, Sr. U.S. District Judge

Date of Original Sentence: May 13, 2009

Original Offense: Conspiracy to Possess with Intent to Distribute 50 Grams or More of Cocaine
Base and 5 Kilograms or More of Cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1) and
(b)(1)(A)

Original Sentence: 180 months’ custody of the Bureau of Prisons followed by five (5) years of
supervised release with the following special conditions: abstain from the use of alcohol and all
other intoxicants; drug aftercare; financial disclosure; and workforce development program

Type of Supervision: Supervised Release         Date Supervision Commenced: January 9, 2020

Assistant U.S. Attorney: Elizabeth Cottingham          Defense Attorney: Ben Florey - Retained



                               PREVIOUS COURT ACTION

On April 14, 2014, the defendant’s term of custody was reduced from 180 months’ custody to 156
months’ custody pursuant to Rule 35(b).

On November 13, 2015, a sentence reduction was denied by the Court pursuant to 18 U.S.C. §
3582(c)(2).

On August 19, 2019, the defendant’ request for a sentence reduction was denied and his term of
supervised release was reduced to four (4) years pursuant to the First Step Act.

                              NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 6: “The defendant shall notify the Probation Officer at
least ten days prior to any change in residence or employment.”
PORTER Patrick
Report on Offender Under Supervision
Page 2

Nature of Non-compliance: On March 24, 2020, the defendant advised this officer that he had
relocated to Killeen, Texas. He failed to request a transfer to another division and took it upon
himself to move to Killeen without permission.

U.S. Probation Officer Action: This officer admonished the defendant for relocating to another
division without permission. A formal request has been sent to the jurisdictional office for
relocation approval. It is respectfully recommended no action be taken at this time. The Court will
be notified of any further violations.

                                                     Respectfully submitted,



                                                     Laura W. Howard
                                                     Sr. United States Probation Officer
                                                     Date: 3/27/2020


Approved:       ______________________
                Hector Garcia, Supervising
                United States Probation Officer


THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other



                                                     __________________________
                                                     Honorable Susan Hightower
                                                     United States Magistrate Judge

                                                           March 27, 2020
                                                     Date: _______________
